Citation Nr: 0527363	
Decision Date: 10/07/05    Archive Date: 10/17/05

DOCKET NO.  03-19 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for a right great toe 
disorder, to include as secondary to diabetes mellitus.

3.  Entitlement to service connection for impotence, to 
include as secondary to diabetes mellitus. 

4.  Entitlement to service connection for prostatitis.

5.  Entitlement to service connection for a skin disorder.


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran served on active duty from July 1965 to January 
1969.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied the above claims.

This matter was previously before the Board in March 2004 
wherein it was remanded for additional development. The 
requested development having been undertaken, the case is 
returned to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran did not have active service in the Republic 
of Vietnam.  

2.  The veteran's diabetes mellitus did not have its onset 
during active service or within one year following discharge 
from service, nor is it related to any in-service disease or 
injury.  

3.  A right great toe disorder did not have its onset during 
active service or result from disease or injury in service, 
nor was it caused by or aggravated by a service-connected 
disability.

4.  Impotence did not have its onset during active service or 
result from disease or injury in service, nor was it caused 
by or aggravated by a service-connected disability.

5.  Prostatitis did not have its onset during active service 
or result from disease or injury in service.

6.  A skin disorder did not have its onset during active 
service or result from disease or injury in service

CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for 
diabetes mellitus have not been met.  38 U.S.C.A. §§ 1110, 
1112, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2004).

2.  The criteria for entitlement to service connection for a 
right great toe disorder have not been met.  38 U.S.C.A. §§ 
1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

3.  The criteria for entitlement to service connection for 
impotence have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.310 (2004).

4.  The criteria for entitlement to service connection for 
prostatitis have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002);  38 C.F.R. § 3.303 (2004).

5.  The criteria for entitlement to service connection for a 
skin disorder have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002);  38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to complete and support a claim and to 
assist claimants in the development of evidence.  38 U.S.C.A. 
§§ 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 3.159 (2004).  
In this case, VA's duties have been fulfilled to the extent 
possible.  

Specifically, a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.

VA satisfied the duty to notify by means of a letter to the 
veteran from the RO dated in November 2002.  The veteran was 
told of what was required to substantiate his claim for 
entitlement to service connection, to include on a 
presumptive basis, and of his and VA's respective duties, and 
was asked to submit evidence and/or information to the RO.  
The veteran's claim was initially adjudicated by the RO in 
April 2003.  The November 2002 notice letter was provided to 
the veteran prior to initial adjudication of his claim.  
Thus, there is no defect with respect to the timing of the 
notice.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Moreover, the veteran has been provided a meaningful 
opportunity to participate effectively in the processing of 
his claim.  See Mayfield v. Nicholson, No. 02-1077 (U.S. Vet. 
App. April 14, 2005).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d) (2004).  
The veteran's relevant available service medical records and 
post-service medical treatment records have been obtained, as 
discussed below.  There is no indication of any additional, 
relevant records that the RO failed to obtain.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2004).  In the matter at hand, the veteran has not been 
afforded a VA examination for his currently diagnosed 
diabetes mellitus, great right toe disorder, impotence, 
prostatitis, or skin disorder.  However, a medical opinion is 
not required because there is no competent evidence tending 
to show that the veteran had any of these claimed disorders 
during service or for several years following separation.  
Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003) (VA was not 
required to provide the veteran with a medical examination 
absent a showing by veteran of a causal connection between 
the disability and service).

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.

Service connection

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For the showing of 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity 
and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing 
of continuity of symptoms after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  Certain chronic diseases, including 
diabetes mellitus, which become manifest to a compensable 
degree within the year after service, will be rebuttably 
presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1137; 38 C.F.R. §§ 3.307, 3.309.

If a veteran was exposed to an herbicide agent during active 
military, naval, or air service, Type II diabetes mellitus 
shall be service connected if the requirements of 38 U.S.C.A. 
§ 1116, 38 C.F.R. § 3.307(a)(6)(iii) are met, even though 
there is no record of such disease during service, provided 
further that the rebuttable presumption provisions of 38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d) are also satisfied.  38 
C.F.R. § 3.309(e).

The governing law provides that a "veteran who, during active 
military, naval, or air service, served in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975 shall be presumed to have been exposed 
during such service to an herbicide agent . . . unless there 
is affirmative evidence to establish that the veteran was not 
exposed to any such agent during that service."  38 U.S.C.A. 
§ 1116(f).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2004).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2004); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

The veteran's service personnel records reveal that he did 
not have active service in the Republic of Vietnam.  The 
service medical records reflect no complaints or diagnoses of 
diabetes mellitus during his period of active service.  A 
notation on reports of medical examination dated at 
enlistment in July 1965 at enlistment, and in January 1969 at 
separation, all show that diagnostic testing revealed a 
negative sugar analysis.

Subsequent to service, private medical records from the 
Providence Memorial Hospital in El Paso, Texas, dated from 
December 1984 to November 1999 show that the veteran was 
treated for various disorders during that period of time.  In 
December 1984, he underwent an umbilical hernia repair.  It 
was noted at that time that he had been an insulin dependent 
diabetic for at least 12 to 15 years.  In January 1985 he was 
diagnosed with acute diabetic ketoacidosis.

A private medical record dated from the Diabetes Treatment 
Center dated in March 1985 shows that the veteran reported a 
22 year history of diabetes mellitus and a one and one half 
year history of impotence.  

A private medical record from the Columbia Healthcare System 
dated in February 1999 shows that the veteran was given an 
assessment of chest pain, doubt myocardial infarction; 
diabetes mellitus; history of erosive gastritis; and recent 
upper respiratory infection.  It was noted that he had 
reported a 28 year history of diabetes mellitus.

A private medical record from the Columbia Healthcare System 
dated in March 1999 shows that the veteran was treated for 
pneumonitis and for diabetes mellitus.  It was noted that he 
had reported a 30 year history of diabetes mellitus.

Private medical records from the Providence Memorial Hospital 
dated from October 1999 to November 1999 show that the 
veteran was treated for an infection of the right first toe 
as a result of having sustained a trauma to the underside of 
his right foot below his first great toe.  It was noted that 
he was diabetic.  The impression was infected toe, right 
first toe and foot with cellulitis secondary to previous 
laceration and open wound; and diabetes mellitus.

VA outpatient treatment records dated from November 2001 to 
October 2002 show that the veteran, in pertinent part, was 
treated intermittently for symptoms associated with diabetes 
mellitus.

A private medical record from H. R. Martinez, M.D., dated in 
September 2002 shows that the veteran was treated in December 
1984 for uncontrolled diabetes mellitus.

A private medical record from D. O. Taber, M.D., dated in 
September 2002 shows that the veteran was treated in July 
1991 for symptoms associated with erectile dysfunction.  He 
was also said to have had a mildly enlarged, benign feeling, 
prostate.

VA outpatient treatment records dated from January 2003 to 
January 2004 show that the veteran, in pertinent part, was 
treated intermittently for symptoms associated with diabetes 
mellitus, folliculitis on his scalp, and impotence.

A letter from O. Aguilar, M.D., F.A.C.C., F.S.C.A.I., dated 
in May 2005 shows that the veteran had been a patient for a 
period of two years and that, in pertinent part, he had a 
history of diabetes mellitus, type I.  He added that although 
it was very difficult to estimate, the veteran's diabetes 
mellitus had been present for at least 20 years, if not 
longer than that.  He added that the diabetes mellitus was 
probably the cause of most of his problems, if not all of 
them.

Initially, the Board finds that the evidence of record is 
completely negative for complaints or findings of diabetes 
mellitus during the veteran's period of active service or 
within one year following separation from service.  The 
earliest medical evidence of record that tends to show a 
possible problem with diabetes mellitus was not until 
December 1984, approximately 16 years following separation 
from service.  Although the veteran had reported a 12 to 15 
year history of diabetes mellitus, there is no basis made for 
this estimation and no reference made to service.  Similarly, 
in March 1985 a 22 year history was given; in February 1999, 
a 28 year history was given; in March 1999, a 30 year history 
was given; and in May 2005, a 20 year history was given.  
Nevertheless, there is no competent medical evidence of 
record relating the veteran's current diabetes mellitus to 
active service.

There is no reference at all in the medical records that 
would suggest any relationship between diabetes and service.  
Diabetes mellitus was not diagnosed until many years after 
service, and the only evidence of a relationship to service 
is the veteran's contentions.  The actual medical evidence 
does not support the claim.  The veteran's statements are 
without significant probative value in regard to the issue at 
hand, as he has not been shown to possess the medical 
training or expertise needed to render a competent opinion as 
to diagnosis or medical causation.  See Routen v. Brown, 10 
Vet. App. 183, 186 (1997), aff'd, 142 F.3d 1434 (Fed. Cir. 
1988); YT v. Brown, 9 Vet. App. 195, 201  (1996); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95  (1992).   Thus, the 
veteran's personal belief that his diabetes mellitus is 
related to service cannot serve to prove that this disability 
had its onset during active service or is related to any in-
service disease or injury.

The veteran has not argued, nor does the record show, that he 
had active service in the Republic of Vietnam.  Indeed, the 
veteran's DD Form 214 MC shows that he did not have a tour of 
duty within the Republic of Vietnam during his period of 
active service.  Accordingly, presumptive service connection 
pursuant to 38 C.F.R. §§ 3.307, 3.309 is not warranted.

With regard to the issues of a right great toe disorder, to 
include as secondary to diabetes mellitus; impotence, to 
include as secondary to diabetes mellitus; prostatitis; and a 
skin disorder; there is no competent medical evidence of 
record relating the veteran's current stated disorders to 
active service.  The veteran service medical records are 
silent as to any manifestation thereof during his period of 
active service, and there is no reference at all in the 
medical records that would suggest any relationship between 
said disorders and service.  The stated disorders were not 
diagnosed until many years after service, and the only 
evidence of a relationship to service is the veteran's 
contentions, which as noted above, are not competent to 
render an opinion as to diagnosis or medical causation.  See 
Routen, 10 Vet. App. at 186; YT, 9 Vet. App. at 201; 
Espiritu, 2 Vet. App. at 494-95.

The Board has considered the May 2005 letter from Dr. Aguilar 
wherein it was suggested that his diabetes mellitus was 
probably the cause of most of his problems, if not all of 
them.  However, as the veteran is not service-connected for 
diabetes mellitus, entitlement to service connection on 
secondary basis is also not warranted.  See 38 C.F.R. § 
3.310(a) (2004).

For the reasons and bases provided above, the evidence in 
this case preponderates against the claim for service 
connection for diabetes mellitus; a right great toe disorder, 
to include as secondary to diabetes mellitus; impotence, to 
include as secondary to diabetes mellitus; prostatitis; and a 
skin disorder.  See Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998).  
The evidence in this case is not so evenly balanced so as to 
allow application of the benefit of the doubt rule as 
required by law and VA regulations.  See 38 U.S.C.A. §5107 
(West 2002).


ORDER

Entitlement to service connection for diabetes mellitus is 
denied.

Entitlement to service connection for a right great toe 
disorder, to include as secondary to diabetes mellitus is 
denied.

Entitlement to service connection for impotence, to include 
as secondary to diabetes mellitus is denied.

Entitlement to service connection for prostatitis is denied.

Entitlement to service connection for a skin disorder is 
denied.




	                        
____________________________________________
	WARREN W. RICE, JR. 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


